Citation Nr: 0102719	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of frostbite of the left and right feet, 
evaluated as 30 percent disabling prior to January 12, 1998.  

2.  Entitlement to an increased rating for the service-
connected residuals of frostbite of the right foot, evaluated 
as 30 percent disabling on January 12, 1998.  

3.  Entitlement to an increased rating for the service-
connected residuals of frostbite of the left foot, evaluated 
as 30 percent disabling on January 12, 1998.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1948 to August 1952.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the RO, 
which assigned a 10 percent rating for bilateral frostbite 
residuals on April 14, 1997 and then separate 10 percent 
ratings for frostbite residuals of each foot, effective on 
January 12, 1998.  

Thereafter, a Statement of the Case stated that, in a 
November 1999 rating action, the RO had increased to 30 
percent the rating assigned for the veteran's bilateral 
frostbite residuals through January 11, 1998 and assigned 
separate 30 percent ratings for frostbite residuals of each 
lower extremity, effective on January 12, 1998.  

In an October 2000 statement from the veteran's service 
representative, it is asserted that the veteran has arthritis 
due to his service-connected cold injuries.  

As this issue  has not been addressed by the agency of 
original jurisdiction, it is referred to the RO for action 
deemed appropriate.  





FINDINGS OF FACT

1.  Prior to January 12, 1998, the service-connected 
residuals of frostbite of both feet are shown to have 
included:  blanching, numbness, tingling and burning pain in 
the feet; hypertrophic changes of both ankles; pain on 
extension and flexion of the ankle; vasospasm; and decreased 
sensation in both feet; but without demonstrated loss of toes 
or parts thereof.  

2.   Since January 12, 1998, the service-connected residuals 
of frostbite of the right foot are shown to have included 
complaints of edema, foot drop, stiffness, limitation of 
motion on inversion and eversion, discoloration of the right 
big toenail,  cold sensitization, paresthesia and burning 
pain; but without demonstrated loss of toes or parts thereof 
or other separately ratable complications.  

3.  Since January 12, 1998, the service-connected residuals 
of frostbite of the left foot are shown to have included 
complaints of edema, numbness, foot drop, protrusion of 
lateral ankle bone, excessive sweating, limitation of motion 
on inversion and eversion, cold sensitization, paresthesia, 
burning pain, and stiffness; but without demonstrated loss of 
toes or parts thereof or other separately ratable 
complications.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected residuals of frostbite of 
both feet prior to January 12, 1998 or separate ratings in 
excess of 30 percent for the residuals of frostbite of each 
lower extremity on January 12, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104 including Diagnostic 
Code 7122 (1997), 4.104 including Diagnostic Code 7122 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, the Board finds that VA has fulfilled the duty to 
assist.  The Board is satisfied that all relevant evidence 
has been obtained regarding these claims and that the veteran 
has been properly advised of the evidence needed to support 
these claims.  No other outstanding medical treatment records 
have been identified.  

Furthermore, the Board notes that the veteran was provided VA 
examinations that fully facilitate evaluation of the severity 
of these service-connected disorders.  As such, no additional 
development is needed to adjudicate these claims.


Factual Background

The veteran submitted his claim for service connection for 
the residuals of cold exposure in April 1997.  

On VA examination in August 1997, the examiner reported that 
the veteran suffered injuries from exposure to extreme cold 
while in Korea.   Current symptoms reportedly included those 
of blanching and burning pain on a regular basis, accentuated 
by any exposure to cold.  The examination revealed findings 
of hypertrophic changes of both ankles, with pain on 
extension and flexion of the left ankle.  The impression was 
that of vasospasm secondary to extreme cold exposure and 
frostbite while in the military.  

On another August 1997 examination report, it was noted that 
the veteran had had significant frostbite in the feet during 
service.  The residual symptoms were noted to include those 
of burning, numbness, tingling bilaterally and a residual 
weakness in the left foot.  The examination revealed findings 
of decreased sensation bilaterally in the feet.  The 
impression included that of sensory loss of bilateral lower 
extremities, left greater than right, with loss of 
proprioception in left great toe.  The veteran's difficulties 
with ambulation and climbing stairs were noted to possibly be 
related to the frostbite.  

On VA examination in August 1998, residuals of frostbite of 
the left foot were noted to include those of edema, numbness, 
foot drop, protrusion of the lateral ankle bone, excessive 
sweating, limitation of motion on inversion and eversion, 
cold sensitization and paresthesia resulting in falls, and 
sleep disturbances due to the burning pain, stiffness and 
edema.  The residuals of frostbite of the right foot were 
reported to include those of edema, foot drop, stiffness, 
limitation of motion on inversion and eversion, discolored 
right big toenail, and sleep disturbances secondary to night 
time burning pain and edema precipitated by cold weather, 
damp weather, and walking.  On physical examination, it was 
noted that the veteran's gait was unsteady secondary to 
bilateral feet paresthesia, pain and edema, and that he 
ambulated with mild foot drop bilaterally.  The examiner also 
indicated that there was no atrophy, ulceration, infection or 
disfigurement noted.  The impression was that of frostbite 
residuals that impair daily activities.  

Subsequent VA outpatient treatment records dated through June 
1999 note ongoing  treatment for the residuals of frostbite, 
including burning pain, numbness and toenail fungus.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history.  The Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  The history of 
the veteran's disabilities have been reviewed, but the more 
recent evidence is the most relevant to his claim for an 
increased rating.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected frostbite residuals are currently rated 
under Diagnostic Code 7122 for evaluating cold injury 
residuals.  The Board notes that, during the pendency of the 
veteran's appeal, a revised rating schedule for cold injury 
residuals became effective on January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that, where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant must be applied. However, if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.  

Under the old criteria, in effect prior to January 12, 1998,  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997) governed 
ratings for residuals of frozen feet.  Under that code, an 
evaluation of 30 percent was warranted for persistent 
moderate swelling, tenderness, redness, etc. of the feet, 
bilaterally.  The maximum rating of 50 percent under that 
code was warranted only if there was loss of toes or parts, 
with persistent severe symptoms, bilaterally.  

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  See NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.  

The modified regulations for cold injury residuals are found 
in 38 C.F.R. §§ 4.104 (2000).  The new criteria for rating 
cold injury residuals became effective on January 12, 1998 
(see 62 Fed.Reg. 65207 (1997)), and there were further minor 
changes to the criteria, effective on August 13, 1998 (see 63 
Fed.Reg. 37778 (1998)).  Under the new criteria for rating 
cold injury residuals, a 30 percent rating is assigned with 
the following in affected parts: arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 10 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity.  

Amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.104 including 
Diagnostic Code 7122 (2000).  

The Board finds, based on its review of the evidence of 
record, that a rating in excess of 30 percent is not shown to 
have been assignable for the service-connected residuals of 
frostbite of both feet under the old criteria in effect prior 
to January 12, 1998.  As noted, under the former criteria, a 
50 percent rating was warranted for bilateral frozen feet 
with loss of toes or parts and persistent severe symptoms.  
While the Board finds that the evidence shows that the 
veteran has a history of severe cold injury in service, the 
veteran is not shown to have suffered the loss of any of his 
toes or parts thereof as the result of his injury suffered 
during service.  Thus, given the rating criteria in effect 
prior to January 12, 1998, an increased rating higher than 30 
percent for the service-connected residuals of frostbite of 
both feet is not for application in this case.  

The Board also finds that a separate rating in excess of 30 
percent for either of the lower extremity is not assignable 
under the provisions of the new version of Diagnostic Code 
7122, effective on January 12, 1998.  In the present case, 
the veteran's feet each exhibit symptoms including: edema, 
numbness, foot drop, protrusion of lateral ankle bone, 
excessive sweating, limitation of motion on inversion and 
eversion, cold sensitization and paresthesia, burning pain, 
and stiffness.  This comports with the maximum evaluation 
assigned in accordance with the new criteria of Diagnostic 
Code 7122.  

Under the new criteria, separate evaluations may be assigned 
for amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other diagnostic codes.  However, 
in this case, there is no diagnosis of related complications 
such as toe amputations, squamous cell carcinoma or 
peripheral neuropathy.  

Therefore, the Board concludes that an increased rating for 
the service-connected residuals of frostbite of the feet, 
before or on January 12, 1998 is not assignable given the 
applicable rating criteria.  

The application of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (1999) has not been requested in this 
case.  The Board has carefully reviewed the entire record; 
however, the evidence is not shown to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b).  



ORDER

An increased rating in excess of 30 percent for the service-
connected residuals of frostbite of both feet for the period 
prior to January 12, 1998 is denied.  

An increased rating in excess of 30 percent for the service-
connected residuals of frostbite in the right foot for the 
period on January 12, 1998 is denied.  

An increased rating in excess of 30 percent for the service-
connected residuals of frostbite in the left foot for the 
period on January 12, 1998 is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

